Title: Thomas Jefferson to Patrick Gibson, 16 October 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Oct. 16. 16.
          
          Johnson’s boat, and one of mr Eston Randolph’s went off yesterday afternoon with between 90 & 100 barrels of flour for me & would haul their boats round Magruder’s locks, which by unloading & reloading, they say, is practicable. Johnson on his return will take off another load for me. in Bedford as we are 11. miles from the Lynchburg mills, and our horses all engagegd in putting in wheat I could direct only one boat load at present, which mr Yancey promised to have sent off without delay. this & those which went from here yesterday will be with you before the last day of this month, & the other from here nearly by the same
			 time. my desire is that so much of these may be sold at the current price as will answer my bills on you, which will be presented about the last day of this month chiefly. to wit
          
            
               
              Oct. 1. in favor of the 
              sheriff of Bedford
              133.80.
            
            
              
              Oct. 15. (yesterday)
              sheriff of Albemarle 
              163.51
            
            
              
              Th: J. Randolph will have a draught for about 360. or 370 D.
            
          
           in all November I shall be called on for my federal taxes which I suppose will be between 2. & 300.D. and some purchases of corn. I must moreover request the favor of you to remit to David Gelston Collector of N. York 89. D 11 C freight, charges & duties due him on my wines & books. I will ask immediate attention to this because I consider these as debts of honor, the Collectors being so kind as to
			 advance the freight & charges for me for whatever arrives for me in their ports, & to be answerable for the duties also, without waiting to bond them. in general I will request you to pay
			 our
			 boatmen for water carriage whenever they require it. at present Johnson wishes to draw from you the hire of his hands. as I set out for Bedford in 3. or 4 days to be absent 6. weeks, I have thought it safest to send a renewal of my note in bank for next month. I salute you with sentiments of friendship & respect
          Th Jeff
        